Order unanimously modified to the extent that the motion to dismiss the first cause of action for legal insufficiency is granted, without costs to either party, but with leave to plaintiff to serve an amended complaint and, as so modified, affirmed. The first cause of action does not establish a joint venture or other basis to support the fiduciary obligation ascribed to defendant by plaintiff. Plaintiff, nevertheless, should be permitted to allege facts, if any exist, sufficient to charge defendant with an obligation to file a claim against the representative of the corporation for the full amount of the debt. The second cause of action is adequately pleaded, there being sufficient allegation of unjust enrichment on the part of defendant. Settle order on notice. Present — Dore, J. P., Cohn, Breitel, Bastow and Botein, JJ.